DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If Applicant fails to provide a sufficiently descriptive title, Examiner will do so upon allowance of the claims.

	Claim Objections
Claims 3, 5, 6, 11, 13, and 14 are objected to because of the following informalities:  Claims 3, 5, 11, and 13 recite “through following processings”.  This phrase is grammatically unclear and Examiner assumes this is a typographical error.  Claims 6 and 14 recite “obtaining the angle”.  Examiner assumes this is a typographical error and Applicant intended to claim “acquiring the angle”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 recites “each pixel block” and “the first display panel”.  There is insufficient antecedent basis for these limitations in the claim.  No pixel block of first display panel is previously recited, and thus it is unclear to what pixel block and first display panel “each pixel block” and “the first display panel” are referring.  The scope of the claimed subject matter cannot be determined by one of ordinary skill in the art, and thus claim 17 is indefinite.  Claims 18-20 are similarly rejected by virtue of their dependency upon claim 17 (it is also unclear whether the “first display panel” and “plurality of pixel blocks” of claim 18 are equivalent to “the first display panel” and “each pixel block” of claim 17).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 8, 9, 11, 13, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuta et al. (US 2019/0279581).

	Regarding claim 1, Furuta discloses a driving method of a display apparatus, wherein the display apparatus comprises a first display panel and a second display panel disposed on a light-emitting side of the first display panel, and the first display panel is divided into a plurality of pixel blocks (abstract, figs. 10-12, ¶ 33-41, rear panel [first panel] 12, front panel [second panel] 13; see also ¶ 90-99, filter based on pixel group disclosed);
	the driving method comprises: acquiring an angle between a user's eye and each pixel block and initial brightness data corresponding to the first display panel (figs. 11-12, ¶ 43-53; see also ¶ 90-99, similar triangles uniquely determined by Z, D, Xf, and Xb);
	determining misalignment information corresponding to each pixel block according to the angle between the user's eye and each pixel block (figs. 11-12, ¶ 43-53; see also ¶ 90-99, e.g., Xb calculated);
	correcting the initial brightness data according to the misalignment information corresponding to each pixel block to obtain corrected brightness data (figs. 11-12, ¶ 43-53; see also ¶ 90-99, e.g., transmittance of pixel 1202 controlled based on pixels 1203 and 1204);
	and outputting the corrected brightness data to the first display panel (figs. 11-12, ¶ 43-53; see also ¶ 90-99, e.g., transmittance of pixel 1202 controlled based on pixels 1203 and 1204).

	Regarding claim 3, Furuta discloses wherein correcting the initial brightness data according to the misalignment information corresponding to each pixel block to obtain corrected brightness data comprises: for each pixel block, obtaining the corrected brightness data corresponding to each pixel block according to the misalignment information corresponding to each pixel block, through following processings: acquiring position information of the pixel block (figs. 11-12, ¶ 43-53; see also ¶ 90-99, e.g., Xb calculated);
	determining target position information corresponding to the pixel block according to the position information of the pixel block and the misalignment information corresponding to the pixel block (figs. 11-12, ¶ 43-53; see also ¶ 90-99, e.g., transmittance of pixel 1202 controlled based on pixels 1203 and 1204);
	and acquiring brightness data corresponding to the target position information corresponding to the pixel block in the initial brightness data as the corrected brightness data corresponding to the pixel block (figs. 11-12, ¶ 43-53; see also ¶ 90-99, e.g., transmittance of pixel 1202 controlled based on pixels 1203 and 1204).

	Regarding claim 5, Furuta discloses wherein correcting the initial brightness data according to the misalignment information corresponding to each pixel block to obtain corrected brightness data comprises: calculating pixel misalignment information corresponding to each pixel block according to the misalignment information corresponding to each pixel block and size information of a single pixel in the first display panel (figs. 11-12, ¶ 43-53; see also ¶ 90-99, reference range and positions may be calculated using number of pixels);
	for each pixel block, obtaining the corrected brightness data corresponding to each pixel block according to the pixel misalignment information corresponding to each pixel block, through following processings: acquiring position information of each pixel in the pixel block (figs. 11-12, ¶ 43-53; see also ¶ 90-99, e.g., Xb calculated);
	determining sub-target position information corresponding to each pixel in the pixel block according to the position information of each pixel in the pixel block and the pixel misalignment information corresponding to the pixel block (figs. 11-12, ¶ 43-53; see also ¶ 90-99, e.g., transmittance of pixel 1202 controlled based on pixels 1203 and 1204; filter may be changed depending on pixel or pixel group);
	and acquiring a sub-brightness value corresponding to the sub-target position information corresponding to each pixel in the pixel block in the initial brightness data as a corrected sub-brightness value corresponding to each pixel in the pixel block (figs. 11-12, ¶ 43-53; see also ¶ 90-99, e.g., transmittance of pixel 1202 controlled based on pixels 1203 and 1204; filter may be changed depending on pixel or pixel group).

	Regarding claim 6, Furuta discloses wherein obtaining the angle between the user's eye and each pixel block comprises: acquiring a distance between the user's eye and the first display panel and a distance between the user's eye and each pixel block (figs. 11-12, ¶ 43-53; see also ¶ 90-99, similar triangles uniquely determined by Z, D, Xf, and Xb);
	and determining the angle between the user's eye and each pixel block according to the distance between the user's eye and the first display panel and the distance between the user's eye and each pixel block (figs. 11-12, ¶ 43-53; see also ¶ 90-99, similar triangles uniquely determined by Z, D, Xf, and Xb).

	Regarding claim 8, Furuta discloses wherein acquiring the distance between the user's eye and the first display panel and the distance between the user's eye and each pixel block comprises: acquiring three-dimensional coordinate information of the user's eye (figs. 11-12, ¶ 43-53; see also ¶ 90-99, distance from the screen and relative positions from the center of the screen in horizontal and vertical directions are measured);
	calculating a distance between the user's eye and a center point of the first display panel as the distance between the user's eye and the first display panel according to the three-dimensional coordinate information of the user's eye and three-dimensional coordinate information of the center point of the first display panel (figs. 11-12, ¶ 43-53; see also ¶ 90-99, distance from the screen and relative positions from the center of the screen in horizontal and vertical directions are measured);
	and calculating a distance between the user's eye and a center point of each pixel block as the distance between the user's eye and each pixel block according to the three-dimensional coordinate information of the user's eye and three-dimensional coordinate information of the center point of each pixel block (figs. 11-12, ¶ 43-53; see also ¶ 90-99, similar triangles uniquely determined by Z, D, Xf, and Xb).

	Regarding claim 9, Furuta discloses a non-transitory computer-readable storage medium comprising a stored program, wherein a device in which the non-transitory storage medium is located is controlled to execute a driving method of a display apparatus when the program runs (fig. 11, ¶ 107-109).
	The remaining limitations of claim 9 are rejected under the same rationale as claim 1.

	Regarding claim 11, this claim is rejected under the same rationale as claim 3.

	Regarding claim 13, this claim is rejected under the same rationale as claim 5.

	Regarding claim 14, this claim is rejected under the same rationale as claim 6.

	Regarding claim 16, this claim is rejected under the same rationale as claim 8.

	Regarding claim 17, Furuta discloses a driving apparatus, comprising a processor and a memory storing a computer program that is capable of running on the processor, wherein acts are implemented when the processor executes the computer program (fig. 11, ¶ 107-109).
	The remaining limitations of claim 17 are rejected under the same rationale as claim 1.

	Regarding claim 18, this claim is rejected under the same rationale as claim 1.

	Regarding claim 19, Furuta discloses wherein the electronic device is a device for displaying an ultrasonic image (figs. 11-12, ¶ 43-53; see also ¶ 90-99; *this limitation is considered intended use and is not given patentable weight).

	Regarding claim 20, Furuta discloses wherein an arrangement pattern of the plurality of pixel blocks comprises an array arrangement along a first direction and a second direction, or a sequential arrangement along the first direction, wherein the first direction intersects with the second direction (figs. 11-12, ¶ 43-53; see also ¶ 90-99; see also figs. 4-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Furuta.

	Regarding claim 2, Furuta discloses wherein determining the misalignment information corresponding to each pixel block according to the angle between the user's eye and each pixel block comprises: acquiring a distance between the first display panel and the second display panel (figs. 11-12, ¶ 43-53; see also ¶ 90-99, e.g., D calculated).
	Furuta discloses the use of uniquely determined similar triangles to calculate the misalignment information corresponding to each pixel block (figs. 11-12, ¶ 43-53; see also ¶ 90-99, similar triangles uniquely determined by Z, D, Xf, and Xb).
	Furuta fails to explicitly disclose calculating a tangent value of the angle between the user's eye and each pixel block by using a tangent function; and multiplying the tangent value of the angle between the user's eye and each pixel block by the distance between the first display panel and the second display panel to calculate the misalignment information corresponding to each pixel block.  However, Examiner takes official notice that the relationship between the sides and angles of a triangle and the trigonometric functions are well known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the misalignment calculation of Furuta with the well-known trigonometric relationships since such a modification achieves the predictable result of determining all angles and sides of a triangle.

	Regarding claim 7, Furuta discloses the use of uniquely determined similar triangles to calculate the misalignment information corresponding to each pixel block (figs. 11-12, ¶ 43-53; see also ¶ 90-99, similar triangles uniquely determined by Z, D, Xf, and Xb).
	Furuta fails to explicitly disclose wherein determining the angle between the user's eye and each pixel block according to the distance between the user's eye and the first display panel and the distance between the user's eye and each pixel block comprises: calculating a ratio between the distance between the user's eye and the first display panel and the distance between the user's eye and each pixel block to obtain a cosine value of the angle between the user's eye and each pixel block; and calculating the angle between the user's eye and each pixel block according to the cosine value of the angle between the user's eye and each pixel block by using an inverse cosine function.  However, Examiner takes official notice that the relationship between the sides and angles of a triangle and the trigonometric functions are well known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the misalignment calculation of Furuta with the well-known trigonometric relationships since such a modification achieves the predictable result of determining all angles and sides of a triangle.

	Regarding claim 10, this claim is rejected under the same rationale as claim 2.

	Regarding claim 15, this claim is rejected under the same rationale as claim 7.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Furuta in view of Hirotsune et al. (US 2020/0118502).

	Regarding claim 4, Furuta fails to disclose wherein determining the target position information corresponding to the pixel block according to the position information of the pixel block and the misalignment information corresponding to the pixel block comprises: determining whether the misalignment information corresponding to the pixel block is greater than a preset threshold; if the misalignment information corresponding to the pixel block is greater than the preset threshold, determining the target position information corresponding to the pixel block according to the position information of the pixel block and the misalignment information corresponding to the pixel block; and if the misalignment information corresponding to the pixel block is not greater than the preset threshold, using the position information of the pixel block as the target position information corresponding to the pixel block.
	Hirotsune teaches wherein determining the target position information corresponding to the pixel block according to the position information of the pixel block and the misalignment information corresponding to the pixel block comprises: determining whether the misalignment information corresponding to the pixel block is greater than a preset threshold (figs. 7-8, ¶ 46-58, first or second mode based on threshold angle of 10 degrees);
	if the misalignment information corresponding to the pixel block is greater than the preset threshold, determining the target position information corresponding to the pixel block according to the position information of the pixel block and the misalignment information corresponding to the pixel block (figs. 7-8, ¶ 46-58, switched to second mode when angle is greater than 10 degrees);
	and if the misalignment information corresponding to the pixel block is not greater than the preset threshold, using the position information of the pixel block as the target position information corresponding to the pixel block (figs. 7-8, ¶ 46-58, switched to first mode when angle is less than 10 degrees).
	Furuta and Hirotsune are both directed to pixel alignment for dual panel displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Furuta with the angle threshold of Hirotsune since such a modification provides applying an expansion which accounts for the periphery position of a person (Hirotsune, ¶ 54) and provides the correct amount of light to the color pixel to which the contrast pixel is aligned (Hirotsune, ¶ 54).

	Regarding claim 12, this claim is rejected under the same rationale as claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Weindorf (US 2022/0155638)
Lee et al. (US 2022/0157265)
Hirotsune (US 2019/0304381)
Ikeno et al. (US 2009/0027598)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626